             Case 5:18-cv-01633-BLF Document 58 Filed 03/17/21 Page 1 of 3




 1 DAVID A. HUBBERT
   Acting Assistant Attorney General
 2
   AMY MATCHISON (CABN 217022)
 3 Trial Attorney
   United States Department of Justice, Tax Division
 4 P.O. Box 683, Ben Franklin Station
   Washington, D.C. 20044
 5 Telephone: (202) 307-6422
   Fax:           (202) 307-0054
 6 E-mail: Amy.T.Matchison@usdoj.gov
             Western.Taxcivil@usdoj.gov
 7
   Attorneys for United States of America
 8
                              UNITED STATES DISTRICT COURT FOR THE
 9                               NORTHERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,              )             Case No. 5:18-cv-01633-BLF
11                                          )
              Petitioner,                   )             SEVENTH STATUS REPORT
12                                          )
              v.                            )
13                                          )
     FRANCIS BURGA; FRANCIS BURGA AS        )
14   THE ADMINISTRATOR OF THE ESTATE )
     OF MARGELUS BURGA; and                 )
15   RUSSELL MANSKY,                         )
                                            )
16                                          )
              Respondents.                  )
17   _______________________________________)

18         On May 16, 2019, the United States, respondents Francis Burga (in her individual capacity and
19 as the Administrator of the Estate of Margelus Burga) and Russell Mansky, having previously advised

20 the Court that respondents had provided the Internal Revenue Service (IRS) with revised privilege logs

21 and testimony under oath, pursuant to the Court’s June 5, 2018 Order (Docket No. 19), further advised

22 that both respondents had made efforts to obtain and produce additional summoned material.

23         Since the parties’ last report on September 22, 2020 (Docket No. 56), Ms. Burga has continued
24 to make efforts to obtain summoned material. As previously indicated, Ms. Burga has requested that

25 Peter Meier send her the outstanding summoned material that is in his possession. So far, Ms. Burga has

26 made six productions of documents from Mr. Meier, the two most recent of which occurred on March 4

27

28

     SEVENTH STATUS REPORT
     Case No. 5:18-cv-01633-BLF                    1
             Case 5:18-cv-01633-BLF Document 58 Filed 03/17/21 Page 2 of 3




 1 and 15, 2021. Mr. Meier has indicated to Ms. Burga’s counsel that he will continue producing records

 2 although the productions will continue to be delayed by the current COVID-19 crisis.

 3         When these productions are complete, the United States will be able to evaluate whether

 4 respondents have complied with the summonses. Ms. Burga maintains that she has no control over Mr.

 5 Meier’s production of documents and contends that she has complied with the summonses and complied

 6 with the Court’s Order enforcing the summonses, but nevertheless will continue to produce to the IRS

 7 any documents provided by Mr. Meier.

 8           Dated this 17th day of March, 2021

 9                                                     DAVID A. HUBBERT
                                                       Acting Assistant Attorney General
10
                                                       /s/ Amy Matchison
11
                                                       AMY MATCHISON (CA SBN 217022)
12                                                     Trial Attorney, Tax Division
                                                       United States Department of Justice
13

14         Dated this 17th day of March, 2021
                                                       SIDEMAN & BANCROFT LLP
15

16                                                     By:    /s/ Jay R. Weill
                                                              Jay R. Weill
17                                                            Steven M. Katz
                                                              Travis W. Thompson
18                                                            Attorneys for FRANCIS BURGA;
                                                              FRANCIS BURGA AS THE
19                                                            ADMINISTRATOR OF THE ESTATE OF
                                                              MARGELUS BURGA
20
           Dated this 17th day of March, 2021
21                                                     WOOD LITIGATION
22

23                                                     By:    /s/ Greg Wood
                                                              Greg Wood
24                                                            Attorney for Respondent RUSSELL
                                                              MANSKY
25

26

27

28

     SEVENTH STATUS REPORT
     Case No. 5:18-cv-01633-BLF                   2
             Case 5:18-cv-01633-BLF Document 58 Filed 03/17/21 Page 3 of 3




 1                                           ECF CERTIFICATION

 2             Pursuant to Local Rule 5-1(i)(3), I hereby attest that I obtained concurrence in the filing of

 3 this document from the signatories indicated by the conformed signatures (/s/) of Jay R. Weill and Greg

 4 Wood.

 5
                                                         /s/ Amy Matchison
 6                                                       AMY MATCHISON
                                                         Trial Attorney, Tax Division
 7
                                                         U.S. Department of Justice
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SEVENTH STATUS REPORT
     Case No. 5:18-cv-01633-BLF                      3
